Per Curiam.

Respondent has admitted neglecting the interests of a client in connection with two claims entrusted to bim by the same person, and also with falsely representing the status of these claims to his client. In one case, involving a claim of $525 for the delivery of allegedly defective furniture, respondent failed to institute an action but repeatedly informed his client that a lawsuit had been instituted and was pending in the courts. In the second case he neglected to institute an action for property damage and trifling personal injuries, as a result of which the applicable Statute of Limitations foreclosed such action. In this second matter respondent’s client was reimbursed by his insurance carrier for the property damage sustained. In respondent’s favor it may be said that he forthrightly admitted the truth of the charges when served with the petition and when he appeared before the Referee.
The respondent should be suspended for three months, with leave to apply for reinstatement at the expiration of that time.
Peck, P. J., Botein, Rabin, Cox and Valente, JJ.
Respondent suspended.